Exhibit 10.1

 

 





ASSIGNMENT OF THE AGREEMENT FOR THE ISSUANCE OF AND
SUBSCRIPTION TO NOTES CONVERTIBLES INTO SHARES


 

AMONG

 

OPGEN, INC.,

 

YA II PN, LTD

 

AND

 

CURETIS N.V.

 

 

DATED: FEBRUARY 24, 2020

 

 

 
 

 

THIS AGREEMENT IS MADE ON FEBRUARY 24, 2020

AMONG:

(1)        OPGEN, INC., a Delaware corporation having its principal address at
708 Quince Orchard Road, Gaithersburg, MD, 20878 (“OpGen”);

(2)        YA II pn, LTD, a limited liability company incorporated under the
laws of the Cayman Islands, having its registered office at Maples Corporate
Services, Ugland House, George Town, Grand Cayman, and its principal office at
1012 Springfield Avenue Mountainside, NJ 07092, USA, represented by its
Investment Manager Yorkville Advisors Global, LP, itself represented by its
General Partner Yorkville Advisors Global II, LLC (the “Investor”); and

(3)        CURETIS N.V., a Dutch public limited liability company (naamloze
vennootschap) incorporated under the laws of the Netherlands, having its
statutory seat (statutaire zetel) in Amsterdam, the Netherlands, and its office
address at Max-Eyth-Str. 42, 71088 Holzgerlingen, Germany, and registered with
the trade registry of the Dutch Chamber of Commerce under number 64302679
(“Curetis”).

OpGen, the Investor and Curetis are each a “Party” to this Agreement and
collectively are the “Parties” to the Agreement.

WHEREAS,

(A)Curetis and the Investor are party to that certain Agreement for the Issuance
of and Subscription to Notes Convertible into Shares and Share Subscription
Warrants, dated October 2, 2018 (the “Original Agreement”), pursuant to which
the Investor provided Curetis with a EUR 20,000,000 Commitment (the
“Commitment”), by subscribing to notes (the “Notes”) convertible into ordinary
shares with a par value of EUR 0.01 of Curetis (the “Curetis Shares”);

(B)OpGen and Curetis are each party, along with Crystal GmbH (a/k/a Platin 1798.
GmbH), a private limited liability company (Gesellschaft mit beschränkter
Haftung) organized under the Laws of the Federal Republic of Germany, with its
official seat in Frankfurt am Main, Germany, registered with the commercial
register of the local court (Amtsgericht) of Frankfurt am Main under HRB 115973
and wholly-owned subsidiary of OpGen (the “Purchaser”), to that certain
Implementation Agreement, dated September 4, 2019 (the “Implementation
Agreement”) pursuant to which OpGen and the Purchaser have agreed to acquire all
of the outstanding shares of Curetis GmbH, a private limited liability company
(Gesellschaft mit beschränkter Haftung) organized under the laws of the Federal
Republic of Germany, and a wholly-owned Subsidiary of Curetis (the “Company”),
and to assume certain liabilities of Curetis N.V., including the outstanding
Notes under the Original Agreement;

 



 
 

 

 

 

(C)The Parties desire to confirm and document their agreement with respect to
the assumption of the Notes by OpGen upon the Closing of the transactions
contemplated by the Implementation Agreement, and to provide a conversion
mechanism for the conversion of the Notes into shares of OpGen common stock, par
value $0.01 per share (the “OpGen Shares”) post-Closing; and

(D)All defined terms used in this Agreement without definition have the meanings
set forth in the Implementation Agreement or the Original Agreement, as the
context requires.

IT IS THEREFORE AGREED AS FOLLOWS:

1.                  Assumption of Notes. The Parties agree that, as of the date
of this Agreement, the outstanding Notes total EUR 1.3 million in principal and
that effective as of the Closing under the Implementation Agreement, OpGen
hereby assumes and agrees to pay, perform and discharge all outstanding
obligations of Curetis under the Notes. For the avoidance of doubt, the
effectiveness of this Agreement is expressly conditions upon the occurrence of
the Closing under the Implementation Agreement and, if for any reason the
Closing of the business combination between OpGen and Curetis under the
Implementation Agreement has not occurred by March 31, 2020, or such later date
as may be agreed in writing by the parties, then this Agreement shall
automatically, and without any action by any party hereto, terminate and be null
and void.

2.                  Initial Conversions. As of the date of the Closing under the
Implementation Agreement, five hundred thousand (500,000) of the shares of OpGen
common stock (the “Initial Tranche OpGen Shares”) that comprise the
Consideration under the Implementation Agreement shall be set aside and reserved
for issuance to the Investor from time to time upon conversions by the Investor
of portions of that amount of principal of the outstanding Notes using the same
conversion terms under the Original Agreement, but substituting OpGen Shares for
Curetis Shares (the “Initial Conversions”).

a.Such Initial Tranche OpGen Shares are registered on the Registration Statement
on Form S-4 of OpGen related to the Consideration to be issued in the
transactions contemplated by the Implementation Agreement, to cover the
conversion transaction between OpGen and the Investor.

b.Assuming that the Investor is not an affiliate of OpGen and will not be an
affiliate of OpGen as of the Closing of the transactions contemplated by the
Implementation Agreement, no additional registration statement is needed to
register the Initial Tranche OpGen Shares and the Initial Tranche OpGen Shares
will not be restricted securities when issued to the Investor.

c.The Investor shall not have the right to convert any portion of the Notes to
the extent that after giving effect to such conversion, the Investor, together
with its affiliates, would beneficially own (as determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, and the rules promulgated
thereunder) in excess of 4.99% of the number of shares of stock outstanding
immediately after giving effect to such conversion.

3.                  Subsequent Conversions. The remaining outstanding Notes
indebtedness following completion of the Initial Conversions (the “Remaining
Notes”) shall be convertible at the election of the Investor, from time to time,
into OpGen Shares in accordance with the following provisions:

 



 
 

 

 

a.The Investor shall elect a conversion, from time to time, by submitting one or
more conversion notices in the form attached hereto as Exhibit A (each a
“Conversion Notice”) to OpGen setting forth the portion of the Remaining Notes
to be converted (the “Conversion Amount”).

b.The Conversion Amount will be divided by 93% of the Market Price on the
applicable conversion date (the “Conversion Price”). The Conversion Price will
be determined to two decimals places and rounded down to the nearest 100th. If
the issuance of new Shares would result in the issuance of a fraction of a
Share, OpGen shall round such fraction of a Share down to the nearest whole
Share.

c.The Investor shall not have the right to convert any portion of the Notes to
the extent that after giving effect to such conversion, the Investor, together
with its affiliates, would beneficially own (as determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, and the rules promulgated
thereunder) in excess of 4.99% of the number of shares of stock outstanding
immediately after giving effect to such conversion.

d.The following definitions apply:

i.“Daily VWAP” means, as of any Trading Day, the daily volume weighted average
price of the Shares on the Nasdaq Capital Market.

ii.“Market Price” means the lowest Daily VWAP for the Shares over the applicable
Pricing Period.

iii.“Pricing Period” means the Trading Days during which the Investor (or the
relevant Note holder as the case may be) has not sold any Shares in the market
among the ten (10) consecutive Trading Days expiring on the Trading Day
immediately preceding the date of receipt by OpGen of a Conversion Notice.

iv.“Trading Day” means any day on which the Nasdaq Capital Market is open for
trading.

4.                  Registration of Additional OpGen Shares. Within sixty (60)
days following the later of the filing of the OpGen Annual Report on Form 10-K
for the year ending December 31, 2019, and the Closing under the Implementation
Agreement, OpGen shall file a registration statement to register up to 1,000,000
additional OpGen Shares to provide OpGen Shares for the conversion, from time to
time of the Remaining Notes, including resale of such OpGen Shares by the
Investor. The Investor and OpGen will enter into a registration rights agreement
prior to the Closing.

5.                  No Share Subscription Warrants. The Parties agree that no
Share Subscription Warrants shall need to be offered or issued by OpGen under
this Agreement or the Original Agreement.

 



 
 

 

 

6.                  Repayment of Notes. OpGen will pay the Remaining Notes that
are not converted by the Investor in accordance with the terms of the Original
Agreement. For the avoidance of doubt, the provisions of the Original Agreement
providing an option to extend the Maturity Date by twelve (12) months after the
June 2020 Maturity Date will be exercisable by OpGen following the Closing.

7.                  Additional Financing. After the Closing, OpGen shall have
the right to access up to US5,000,000 of additional financing subject to
negotiation of terms and conditions acceptable to OpGen.

8.                  Miscellaneous.

a.                   Notices. Any notice, demand, consent, waiver or other
communication required, given or made under this Agreement, including any
Conversion Notices (a “Notice”) shall be made in writing, duly signed on behalf
of the Party from which it originates. The form of Conversion Notice is attached
to this Agreement as Exhibit A.

Any Notice sent by email shall be deemed to have been delivered on the day of
transmission, provided however that, if a Notice is sent by e-mail and received
by the addressee on a day which is not a Trading Day or after 4.00 p.m. Eastern
Time on a Trading Day, it will instead be deemed to have been given or made on
the next Trading Day.

The address and e-mail address for such Notice shall be:

If to OpGen:

 

OpGen, Inc.

708 Quince Orchard Road
Gaithersburg, MD 20878

Attention: Timothy C. Dec

Email: tdec@opgenc.com

Telephone: +1.240.813.1273

 

Copy:

 

Ballard Spahr LLP
1735 Market Street, 51st Fl

Philadelphia, PA 19103

Attention:

Email:

Telephone:

 



 
 

 

 

 

if to the Investor:

 

YA II PN, LTD

Address: 1012 Springfield Avenue Mountainside, NJ 07092, USA

Attention to: Saad Gilani

E-mail addresses: sgilani@yorkvilleadvisors.com and legal@yorkvilleadvisors.com

Phone number: + 1 201 985 8300

 

Copy:

 

Jeantet AARPI

Address: 87 avenue Kléber, 75116 Paris, France

Attention to: Cyril Deniaud

E-mail address: cdeniaud@jeantet.fr

Phone number: +33 (0)1 45 05 80 08

 

if to Curetis:

 

CURETIS N.V.

Address: Max-Eyth-Str. 42, 71088 Holzgerlingen, Germany

Attention to: Oliver Schacht and Bernd Bleile

E-mail addresses: oliver.schacht@curetis.com and bernd.bleile@curetis.com

Phone number: +49 70314919510

 

Copy:

 

Linklaters LLP

Address: World Trade Centre, Zuidplein 180, Amsterdam, the Netherlands

Attention to: Joost Dantuma and Alexander Harmse

E-mail addresses: joost.dantuma@linklaters.com and
alexander.harmse@linklaters.com

Phone number: +31 20 7996 261 and +31 20 7996 216

 

Each Party shall provide three (3) calendar days prior notice to the other Party
of any change in address or e-mail address.

 

9.                  Waivers and Amendments; Non-Contractual Remedies;
Preservation of Remedies. This Agreement may be amended, superseded, cancelled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by authorized representatives of the Parties or, in the case
of a waiver, by an authorized representative of the Party waiving a condition or
compliance. No such written instrument shall be effective unless it expressly
recites that it is intended to amend, supersede, cancel, renew or extend this
Agreement or to waive a condition or compliance with one or more of the terms
hereof, as the case may be.

No delay on the part of either Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any waiver on the part of
either Party of any such right, power or privilege, or any single or partial
exercise of any such right, power or privilege, preclude any further exercise
thereof or the exercise of any other such right, power or privilege.

 



 
 

 

 

The rights and remedies herein provided are cumulative that either Party based
upon, arising out of or otherwise in respect of any inaccuracy in or breach of
any representation, warranty, covenant or agreement contained in this Agreement
shall in no way be limited by the fact that the act, omission, occurrence or
other facts upon which any claim of any such inaccuracy or breach is based may
also be the subject matter of any other representation, warranty, covenant or
agreement contained in this Agreement (or in any other agreement between the
Parties) as to which there is no inaccuracy or breach.

10.              Binding Effect; No Assignment. This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and
permitted assigns. This Agreement is not assignable except by operation of law;
provided that the Investor may assign all or any of its rights under this
Agreement to one or more companies of the Investor Group, it being understood
that if the Investor makes such an assignment, it shall nonetheless remain
liable for the performance of its obligations pursuant to this Agreement. For
the avoidance of doubt, this Section 8 does not impact or prohibit the
transferability of the Notes to be issued under this Agreement.

11.              Captions. All Section titles or captions contained in this
Agreement are for convenience only, shall not be deemed a part of this Agreement
and shall not affect the meaning or interpretation of this Agreement. All
references herein to sections or clauses shall be deemed references to such
parts of this Agreement, unless the context shall otherwise require.

12.              Costs. Each Party shall pay its own costs and expenses,
incurred in relation to the negotiation, preparation, signing and carrying into
effect of this Agreement.

13.              Governing Law. This Agreement and any non-contractual
obligations arising out of or in connection with it shall be governed by and
construed in accordance with Delaware law.

14.              Jurisdiction. Any dispute arising in connection with this
Agreement shall be subject to the exclusive jurisdiction of the competent court
in New York City, New York.

15.              Entire Agreement. This Agreement represents the full agreement
of the Parties. It is a substitute for and replaces all agreements and
negotiations, oral or written, past and present dealing and agreements with
respect to the matters discussed herein.

 



 
 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective officers hereunto duly authorized on the date first above
written.

In two (2) original copies

 

 

OPGEN, INC.

 

 

By: /s/ Timothy C. Dec          

Name: Timothy C. Dec

Title: CFO

 

 

 

YA II PN, LTD

 

 

/s/ David Gonzalez            

Signed by David Gonzalez, in his capacity as Member of Yorkville Advisors Global
II, LLC

 

 

 

CURETIS N.V.

 

 

/s/ Oliver Schacht                       

Signed by Oliver Schacht, Ph.D.

CEO

 

CURETIS N.V.

 

 

/s/ Johannes Bacher                 

Signed by Johannes Bacher

COO

 

 

 
 

 

 

EXHIBIT A

 

FORM OF CONVERSION NOTICE

 

VIA EMAIL

 

OpGen, Inc.

708 Quince Orchard Road
Gaithersburg, MD 20878

Attention: Timothy C. Dec

Email: tdec@opgenc.com

 

Conversion Notice date: [∙]

 

Please find below a Note holder’s notification with respect to the agreement for
the issuance of and subscription to notes convertible into shares with share
subscription warrants attached dated October 2, 2018, as amended and assumed by
OpGen, Inc. pursuant to the Assignment of the Agreement for the Issuance of and
Subscription to Notes Convertibles Into Shares dated February ___, 2020
(the “Agreement”).

 

All terms written with a capital initial letter shall have the definition
ascribed to them in the Agreement.

 

 

1 Number of Notes Converted [∙] 2 Conversion Amount (equal to the global par
value and interest, if any, of the Converted Notes) EUR [∙] 3 Exchange Rate (EUR
to USD)   4 Trading Days constituting the Pricing Period1
[∙],[∙],[∙],[∙],[∙],[∙],[∙],[∙],[∙],[∙] 5 Lowest Daily VWAP during the Pricing
Period US$ [∙] 6 Conversion Price (rounded down to the nearest 100th), being 93%
of the lowest Daily VWAP during the Pricing Period US$ [∙] 7 Number of Shares
(rounded down) due to the Note holder equal to ((2) x (3)) / (5) [∙]

 

Sincerely,

 

 

[Name of the Note holder]

 

 

 

--------------------------------------------------------------------------------

1 Trading Days during which the Investor (or the relevant Note holder, as the
case may be) has not sold any Share in the market among the ten (10) consecutive
Trading Days immediately preceding the date of receipt by OpGen, Inc. of a
Conversion Notice.



 

 